Citation Nr: 1702791	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-35 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation for avascular necrosis of both femoral heads, to include as secondary to a service-connected disability or under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to December 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied compensation under 38 U.S.C.A. § 1151 for avascular necrosis of the femoral heads.  In June 2014, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is associated with the record.  In August 2014, the Board sought a Veterans Health Administration (VHA) advisory medical opinion in the matter; such opinion was received in October 2014.  The Veteran was provided a copy of the opinion, and in December 2014 submitted a statement disputing factual premises for the VHA expert opinion.  In February 2015, the Board remanded this matter for additional development. 

The instant claim has been adjudicated strictly under a 38 U.S.C.A. § 1151 theory of entitlement (that the disability is due to fault in treatment provided by VA -a failure to properly treat an exacerbation of immune thrombocytopenic purpura (ITP) in October 2008).  As discussed in greater detail below, the record has also raised a secondary service connection theory of entitlement to compensation for the avascular necrosis, that it is secondary to the Veteran's service-connected chronic obstructive pulmonary disease (COPD) and ankylosing spondylosis.  A grant of benefits under 38 C.F.R. § 1151 results in an award of compensation as if the disability was service-connected, but not service connection itself, and service connection may constitute a greater, but would not be a lesser, benefit.  Hence, the Veteran is not prejudiced by the Board's consideration of (and award under) a secondary service connection theory of entitlement to VA compensation.  


FINDING OF FACT

Competent (medical) evidence establishes that the Veteran's service-connected COPD and ankylosing spondylosis were etiological factors for his development of avascular necrosis of both femoral heads. 
CONCLUSION OF LAW

Service connection for avascular necrosis of the bilateral femoral heads as secondary to COPD and ankylosing spondylosis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran has asserted, and the Agency of Original Jurisdiction has adjudicated, this claim for compensation for avascular necrosis of both femoral heads under a 38 U.S.C.A. § 1151 theory of entitlement.  However, the record has raised an alternative, secondary service connection, theory of entitlement, to the benefit, i.e. that the avascular necrosis of the femoral heads is secondary to his service-connected COPD and ankylosing spondylosis.  He has urged that such theory of entitlement be considered in a September 2016 statement.  Accordingly, both theories of entitlement will be considered as if raised by the initial claim. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service -connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the Veteran has avascular necrosis of both femoral heads.  An October 2009 VA MRI showed abnormalities consistent with avascular necrosis of both femoral heads.  While a June 2011 X-ray was interpreted as not showing convincing signs for avascular necrosis, the X-ray report notes early avascular necrosis may not be visible on plain films.  Avascular necrosis of the hips was again diagnosed on October 2012 VA examination and following a private July 2013 MRI of the pelvis that showed abnormalities consistent with bilateral avascular necrosis.  The critical question remaining is whether the avascular necrosis of the hips was caused or aggravated by the Veteran's service-connected disabilities or warrants compensation under 38 U.S.C.A. § 1151.  

In an October 2014 VHA medical advisory opinion, the consulting expert (a hematologist) opined that the Veteran's development of avascular necrosis of both femoral heads is multifactorial-including prescribed steroid use, ankylosing spondylitis, and COPD.  The Veteran's ankylosing spondylosis and COPD are both service-connected.  The expert noted each is known risk factor for avascular necrosis.  In September 2015, another VA hematologist also indicated that the Veteran's prior steroid use, ankylosing spondylitis, and COPD are risk factors that make avascular necrosis more likely to occur.  The Board finds no reason to question the expertise of the VA examiner and consulting expert or the opinions offered.  The opinions cite to factual data and medical principles and factual data and are probative evidence in this matter.  There is no probative evidence to the contrary.  Notably, the VA examiner also found each of the three listed risk factors, including the service-connected COPD and ankylosing spondylosis, caused the avascular necrosis of the femoral heads, and that provider's opinion is consistent with the opinion by the VHA expert.  The Board concludes that the competent evidence of record supports the Veteran's claim, and that the requirements for establishing secondary service connection are met.  Service connection for avascular necrosis of the femoral heads as secondary to service-connected COPD and ankylosing spondylosis is warranted.  

The grant of secondary service connection for avascular necrosis of both femoral heads renders moot the claim for compensation for the avascular necrosis under a 38 U.S.C.A. § 1151 theory of entitlement.  As was previously explained, no additional (monetary or other) benefit can be gained under 38 C.F.R. § 1151, and no controversy remains. See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); see also Timberlake v. Gober, 14 Vet. App. 122 (2000).  


ORDER

Service connection for avascular necrosis of both femoral heads as secondary to service-connected COPD and ankylosing spondylosis is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


